*996A local planning board has broad discretion in reaching its determination on applications for subdividing property, and judicial review is limited to determining whether the action taken by the board was illegal, arbitrary, or an abuse of discretion (see Matter of Kearney v Kita, 62 AD3d 1000 [2009]; Matter of Davies Farm, LLC, v Planning Bd. of Town of Clarkstown, 54 AD3d 757, 758 [2008]; see generally Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]). Here, contrary to the petitioner’s contention, the determination of the Planning Board of the Incorporated Village of Lindenhurst to deny his application for subdivision approval had a rational basis, was not arbitrary or capricious, and was not illegal (see Matter of Kearney v Kita, 62 AD3d at 1001-1002). Angiolillo, J.R, Leventhal, Austin and Roman, JJ., concur.